Title: From Thomas Jefferson to James Madison, 17 April 1806
From: Jefferson, Thomas
To: Madison, James


                        
                            Apr. 17. 06.
                        
                        I presume the correspondence between the Ambassador of Tunis & Secretary of State, must be considd as
                            exhibiting the only causes of difference, & that that correspondence alone need be sent to the Senate. want of time for
                            copies must authorize sending the originals, to be returned
                    